DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 20140278065 A1).
Regarding claim 1, Nakano discloses an information processing apparatus (Nakano, fig. 1”) that executes: 
disposing a terrain object representing a terrain in a virtual space (Nakano, col. 2, l. 7, “an automotive navigation apparatus capable of three-dimensionally displaying a terrain (a terrain in a virtual space)”; Nakano col. 7, l. 41, “nine map units are arranged (disposed) on the (map units are interpreted as representing an equivalent of a terrain object representing a terrain in a virtual space; also see fig. 7)”); 
disposing a second object on the terrain object (Nakano, col. 2, l. 39, “a mark (second object) of a building etc., is displayed (disposed) on a three-dimensionally displayed map (on terrain object; )”); 
setting a deformation parameter indicating a degree of deformation of the terrain (Nakano, col. 3, l. 1, “an altitude value acquiring portion operable for acquiring (setting a deformation parameter) the altitude value data (deformation parameter)”); 
performing coordinate conversion on vertex coordinates included in the terrain object and the second object so as to deform the entire terrain to the degree corresponding to the deformation parameter (Nakano, col. 3, l. 7, “the coordinate transforming portion operable for performing the three-dimensional coordinate transformation using the altitude value data acquired at the altitude value acquiring portion (performing coordinate conversion to the degree corresponding to the altitude value/deformation parameter)” Nakano, col. 7, l. 1, “coordinates of four vertexes of the map data to be used for display are subjected to a three-dimensional coordinate transformation and a map is mapped as a texture on the transformed coordinates”; also see figs 17a-b (showing vertex coordinates for the terrain object and the second object) and 20 together, for conversion on vertex coordinates included in the terrain object and the second object so as to deform the entire terrain to the degree corresponding to the deformation parameter.)

Nakano does not explicitly disclose (highlighted portion)
rendering the terrain object and the second object after the coordinate conversion is performed, based on a virtual camera.
However, Nakano suggests
rendering the terrain object and the second object after the coordinate conversion is performed, based on a virtual camera (Nakano fig. 21 – eye point; “an eye point perspective (equivalent of a virtual camera) transformation is applied to the coordinates (coordinate conversion and rendering based on eye point/virtual camera perspective) of four vertexes of each map unit as shown in C1 to C16 in FIG. 4 to obtain C1' to C16' as shown in FIG. 5.”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include a virtual camera to represent different viewpoints in Nakano. This would have been done to represent the eye point as well as other views of the mapped environment that can be easily processed using the virtual camera feature and also to enable a user to view varying viewpoints of the mapped 3D environment.
Regarding claim 3, Nakano discloses the information processing apparatus according to claim 1, wherein the deformation parameter is related to a curvature, the terrain object includes a flat reference surface, and the coordinate conversion is performed on the vertex coordinate so as to change the flat reference surface to a curved surface shape depending on (the terrain object includes a flat reference surface) are arranged on the X-Y plane of the XYZ coordinate system shown in FIG. 4.” Nakano, col. 3, l. 7, “the coordinate transforming portion operable for performing the three-dimensional coordinate transformation using the altitude value data acquired at the altitude value acquiring portion (the coordinate conversion is performed on the vertex coordinate so as to change the flat reference surface to a curved surface shape depending on the deformation parameter; also see figs. 17-20)”)
Regarding claim 4, Nakano discloses the information processing apparatus according to claim 3, that further executes: 
controlling the virtual camera, wherein the deformation parameter is set, depending on a state of the virtual camera (Nakano col. 14, l. 63, “the processing unit 4 inputs the eye point Pv(xv, yv, zv) (controlling the eye point/virtual camera)”; Nakano col. 15, l. 53, “the coordinates subjected to the perspective transformation on the basis of the altitude value data. (eye point/virtual camera is controlled at S605; altitude value/deformation parameter is set at S607 depending on the eye point/virtual camera state set at S605)”).
Claim 10 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer-readable storage medium of claim 10.
Additionally Nakano discloses non-transitory computer-readable storage medium having stored therein an information processing program for causing a computer of an information 
Claim 12 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the non-transitory computer-readable storage medium of claim 12.
Claim 13 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the non-transitory computer-readable storage medium of claim 13.
information processing system
Claim 19 recites an information processing system which corresponds to the function performed by the apparatus of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the information processing system of claim 19.
Claim 20 recites an information processing method which corresponds to the function performed by the apparatus of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the information processing method of claim 20.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Mihara (US 20080180443 A1).
Regarding claim 2, Nakano discloses the information processing apparatus according to claim 1, but does not disclose wherein the information processing apparatus includes a graphics 
However, Mihara discloses 
the information processing apparatus includes a graphics processor having a vertex shader function (Mihara [0124], “vertex processing is performed by use of a vertex shader of the GPU”), and 
the graphics processor performs the coordinate conversion using the vertex shader function (Mihara [0014], “coordinate values actually included in a virtual viewpoint model, may be directly modified”; [0124], “vertex processing is performed by use of a vertex shader of the GPU, wherein … transformation or deformation of a model …are applied to each of the virtual viewpoint models”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano further with Mihara to utilize a vertex shader in a GPU to perform deformation. This would have been done to improve the speed and performance of processing in Nakano and thereby improve the operations of the system and provide an enhanced user experience.
Claim 11 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the non-transitory computer-readable storage medium of claim 11.
Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Piemonte et al (US 20130322702 A1)
Regarding claim 5, Nakano discloses the information processing apparatus according to claim 4, and further discloses wherein a line-of-sight direction in the virtual space of the virtual camera is allowed to be set to a first direction or a second direction (Nakano col. 14, l. 63, “the processing unit 4 inputs the eye point Pv(xv, yv, zv) (controlling the eye point/virtual camera reads on setting a line of sight direction in a first or a second direction)” Nakano col. 15, l. 53, “the coordinates subjected to the perspective transformation on the basis of the altitude value data. (curvatures are set according to eye point and corresponding altitude value; the deformation parameter is set according to the altitude)”) 
Nakano does not explicitly disclose
wherein a line-of-sight direction in the virtual space of the virtual camera is allowed to be set to a first direction or a second direction pointing further downward than the first direction, and the deformation parameter is set so that the curvature is a first curvature when the line-of-sight direction of the virtual camera is the first direction, and the curvature is a second curvature greater than the first curvature when the line-of-sight direction of the virtual camera is the second direction.
However, Piemonte suggests
wherein a line-of-sight direction in the virtual space of the virtual camera is allowed to be set to a first direction or a second direction pointing further downward than the first direction, and the deformation parameter is set so that the curvature is a first curvature when the line-of-sight direction of the virtual camera is the first direction, and the curvature is a second curvature greater than the first curvature when the line-of-sight direction of the virtual camera is the second direction (Piemonte [0151], “The first stage 301 shows the virtual (first direction) pointing downwards at an angle … the application generates the 3D map view 318 (comprising an exemplary first curvature).” Piemonte [0153], “The second stage 302 shows the virtual camera 312 at a different position, pointing downwards (second direction) towards the scene 310 at a larger second angle (e.g., a 45.degree. angle). The application renders the scene 310 from this angle, resulting in the 3D navigation map view 328 (comprising an exemplary second curvature greater than the first, objects are shown with a greater angle with reduced flatness, see for example the arrow representation.).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano further with Piemonte to modify and display objects at different angles with correspondingly varying curvatures for displayed objects. This would have been done to generate a variety of realistic viewpoints based on different viewing altitudes.
Regarding claim 6, Nakano in view of Piemonte discloses the information processing apparatus according to claim 5, and further discloses wherein the line-of-sight direction in the virtual space of the virtual camera is allowed to be set to a third direction pointing further downward than the second direction, and the deformation parameter is set so that the curvature is a third curvature smaller than the first and second curvatures when the line-of-sight direction of the virtual camera is the third direction (Nakano col. 15, l. 53, “the coordinates subjected to the perspective transformation on the basis of the altitude value data. (curvatures are set according to eye point and corresponding altitude value; the deformation parameter is set according to the altitude)”); Piemonte fig. 3; [0154], “At the third stage 303, (third direction pointing further downward a third curvature smaller than the first and second curvatures when the line-of-sight direction of the virtual camera is the third direction)”)
Regarding claim 7, Nakano discloses the information processing apparatus according to claim 4, but does not explicitly disclose wherein the virtual camera is allowed to be set to view the terrain object in the virtual space from directly above, and when the virtual camera is set to view the terrain object in the virtual space from directly above, the coordinate conversion is not performed.
However, Piemonte suggests wherein the virtual camera is allowed to be set to view the terrain object in the virtual space from directly above, and when the virtual camera is set to view the terrain object in the virtual space from directly above, the coordinate conversion is not performed (fig. 3; [0154], “At the third stage 303, the mapping application in some embodiments switches from rendering a 3D scene from a particular perspective direction to cropping a 2D scene when the camera switches from the 3D perspective view to a 2D top-down view. (view from directly above which requires no coordinate conversion since it is a 2D top-down view)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano further with Piemonte to modify and display objects at different angles with correspondingly varying curvatures for displayed 
Claim 14 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the non-transitory computer-readable storage medium of claim 14.
Claim 15 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the non-transitory computer-readable storage medium of claim 15.
Claim 16 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim7. As such, the mapping and rejection of claim 7 above is considered applicable to the non-transitory computer-readable storage medium of claim 16.
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Otani et al (US 20130210524 A1).
Regarding claim 8, Nakano discloses the information processing apparatus according to claim 3 and discloses wherein the deformation parameter related to the curvature indicates an angle, the coordinate conversion is performed on each vertex coordinate, depending on a position of the vertex coordinate in a depth direction along the flat reference surface (Nakano col. 15, l. 53, “the coordinates subjected to the perspective transformation on the basis of the altitude value/deformation parameter comprises an angle for performing transformation on each vertex coordinate)”), 
but does not disclose wherein the deformation parameter related to the curvature indicates an angle, and the coordinate conversion is performed on each vertex coordinate, depending on a position of the vertex coordinate in a depth direction along the flat reference surface, so as to convert the flat reference surface into a surface forming a portion of the side surface of a cylinder, where a line extending in the depth direction along the flat reference surface forms an arc having a central angle equal to the angle indicated by the deformation parameter.
However, Otani suggests the deformation parameter related to the curvature indicates an angle, and the coordinate conversion is performed on each vertex coordinate, depending on a position of the vertex coordinate in a depth direction along the flat reference surface, so as to convert the flat reference surface into a surface forming a portion of the side surface of a cylinder, where a line extending in the depth direction along the flat reference surface forms an arc having a central angle equal to the angle indicated by the deformation parameter (Otani fig. 10; [0065], “The field object 240 stored as the object data 32 in the secondary storage unit 12 is a (planar) substantially band-like object having no curved portion 242.” [0066], “The field deformation unit 23 in the processing unit 10 is provided with the curved portion 242 obtained by deforming the field object 240 such that the back side of the range of vision for the virtual camera 145 (right side in FIG. 10) is curved in a direction away from the virtual camera 145 (see the lower section in FIG. 10). For example, the field deformation unit 23 calculates a position at which the front end of the range of vision for the virtual camera 145 intersects with the field (flat surface is deformed similar to a portion of a side of a cylinder at a given angle)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano further with Otani to represent deformed surfaces as curved surfaces of a cylinder. This would have been done to accurately represent smooth curves utilizing known cylindrical parameters. 
Regarding claim 9, Nakano in view of Otani discloses the information processing apparatus according to claim 8, and further suggests wherein the coordinate conversion is performed on each vertex coordinate after a value is added to a coordinate value indicating a position of the vertex coordinate in the depth direction along the flat reference surface (Nakano “FIG. 18 is a result of the above described coordinate transformation with respect to each fine block of the map unit in FIG. 17(b). (coordinate transform is applied, in a depth direction, to vertices of a flat surface depicted in 17 (b))”).
Claim 17 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim8. As such, the mapping and rejection of claim 8 above is considered applicable to the non-transitory computer-readable storage medium of claim 17.
Claim 18 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 9. As such, the mapping and 
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JITESH PATEL/Primary Examiner, Art Unit 2616